Case: 19-10474   Document: 00515126154     Page: 1   Date Filed: 09/20/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                               No. 19-10474                         September 20, 2019
                             Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

TIMOTHY GREENE,

                                           Petitioner-Appellant

v.

MAUREEN UNDERWOOD, Warden, FCI Seagoville,

                                           Respondent-Appellee


                Appeal from the United States District Court
                     for the Northern District of Texas


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Timothy Greene, former federal prisoner # 24445-149, appeals the
district court’s dismissal without prejudice of his 28 U.S.C. § 2241 petition as
premature. Greene challenged the calculation of his scheduled release date
from Bureau of Prison (BOP) custody in light of the First Step Act of 2018’s
(FSA) provisions regarding good conduct time. See FSA, Pub. L. No. 115-391,
132 Stat. 5194 (2018). Relevant to Greene’s claim, the FSA amended 18 U.S.C.
§ 3624(b) so that federal inmates can earn up to 54 days of good conduct time
for every year of their imposed sentence rather than for every year of their
sentence served.
    Case: 19-10474    Document: 00515126154     Page: 2   Date Filed: 09/20/2019


                                 No. 19-10474

      Upon his conviction for bank robbery and carrying a firearm during the
commission of a crime of violence, Greene was sentenced to 222 months of
incarceration and five years of supervised release. On July 19, 2019, during
the pendency of this appeal, Greene was released from BOP custody.
Nevertheless, because “a district court may exercise its discretion to modify an
individual’s term of supervised release, taking into account that an individual
has been incarcerated beyond the proper expiration of his prison term,” this
appeal is not moot. Johnson v. Pettiford, 422 F.3d 917, 918 (5th Cir. 2006).
      As the district court noted, the good-time calculation provisions of the
FSA became effective only once the attorney general completed the “risk and
needs assessment system,” which was required to be completed within 210
days of the December 21, 2018 enactment. See Pub. L. No. 115-391 § 102(b)(2),
132 Stat. 5213 (2018) (“The amendments made by this subsection shall take
effect beginning on the date that the Attorney General completes and releases
the risk and needs assessment system . . . .”). Because the relevant provisions
were not yet effective when Greene filed his § 2241 petition, the district court
did not err in dismissing his petition without prejudice as premature.
Therefore, we AFFIRM. Greene’s motion for expedited consideration of his
appeal, appointment of counsel, and release pending appeal is DENIED.




                                       2